IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00375-CR

MICHAEL ALLISON,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 77th District Court
                             Freestone County, Texas
                            Trial Court No. 18-113-CR


                                    OPINION


      Appellant, Michael Allison, was charged by indictment with eight counts of

tampering with oil and gas wells, a third-degree felony. See TEX. NAT. RES. CODE ANN. §

85.389(a). In an open plea, appellant pleaded “guilty” to the charged offense and “true”

to an enhancement paragraph contained in the indictment. The trial court accepted

appellant’s plea, found appellant guilty of the charged offense, and found that the

enhancement was “true.” In one judgment, the trial court sentenced appellant to eighteen
years’ imprisonment on each count, ordered appellant to pay $3,987 in restitution to XTO

Energy, and assessed $343 in court costs. The trial court also ordered that the imposed

sentences run concurrently.       Appellant appeals from this judgment.          We affirm as

modified.

                             Pertinent Procedural Background


    •   Appellant’s appointed counsel has filed a motion to withdraw and what we now
        call an Allison brief in support of the motion asserting that he has diligently
        reviewed the appellate record and that, in his opinion, the appeal is frivolous. See
        Allison v. State, 609 S.W.3d 624, 628 (Tex. App.—Waco 2020, order).

    •   In his Allison brief, appellant’s appointed counsel did not raise any potential
        reversible error, but he did present several nonreversible errors in the judgment.

    •   In his motion to withdraw, appellant’s appointed counsel indicated that he
        provided appellant with a copy of the motion to withdraw and the Allison brief,
        and he provided appellant with a pro forma motion to access the appellate record,
        as well as instructions regarding how to continue this appeal pro se and his right
        to file a petition for discretionary review.

    •   Appellant has neither requested a copy of the record, nor has he filed a pro se
        response.

    •   The State has not filed a response to appointed counsel’s Allison brief.

        Counsel’s brief evidences a professional evaluation of the record for error and

compliance with the other duties of appointed counsel. We conclude that counsel has

performed the duties required of appointed counsel. See Anders v. California, 386 U.S. 738,

744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967); see also Kelly v. State, 436 S.W.3d 313, 319-

20 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).


Allison v. State                                                                          Page 2
        In reviewing an Anders appeal, we must “after a full examination of all the

proceedings . . . decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87

S. Ct. at 1400; see Penson v. Ohio, 488 U.S. 75, 82-83, 109 S. Ct. 346, 351, 102 L. Ed. 2d 300

(1988); accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal

is “wholly frivolous” or “without merit” when it lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 439 n.10 (1988). After a review of the entire record in this

appeal, we have determined that the appeal is wholly frivolous, meaning that there is no

reversible error in this record. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.

2005); see also Cummins v. State, No. 10-21-00303-CR, ___ S.W.3d ___, 2022 Tex. App. LEXIS

___, at *___ (Tex. App.—Waco May 11, 2022, no pet. h.). Counsel’s motion to withdraw

from representation is granted.

                                  Response to the Dissent

        Although neither of Allison’s court-appointed appellate lawyers did so, the

dissent has identified purported reversible error regarding the assessment of restitution

as part of the independent review required under Anders. Because we do not agree that

this record contains reversible error, we feel compelled to respond to the contentions

made in the dissent.

        The dissent correctly notes that restitution is punishment; punishment must be

pronounced as part of the sentencing process; and that pronouncement of a defendant’s

sentence must be done with the defendant present. However, our disagreement centers


Allison v. State                                                                        Page 3
on how to characterize the trial court’s statements in this record and the impact of the

trial court’s statements.

        At the outset, we note that Allison entered an open plea in this case. In the plea

papers he signed, Allison “in writing and in open Court, waive[d] any and all rights and

time limits (pre- and postconviction) secured him by law, whether of substance, or

procedure, and states that any error which may have been committed is harmless.”

Additionally, the record shows that Allison voluntarily absented himself from the initial

punishment hearing conducted on September 23, 2019. Although the trial court did

assess sentence, including restitution, at the hearing where Allison voluntarily absented

himself, the trial court conducted a sentencing hearing on October 8, 2019, and recited his

assessment of punishment along with restitution of $3,987 from the September 23, 2019

hearing. The written judgment included the $3,987 in restitution. The trial court then

asked Allison if there was any legal reason barring the imposition of sentence. Allison

responded with excuses for his prior absence, including him being scared and drug

abuse. The trial court then sentenced Allison to eighteen years in the penitentiary having

ordered restitution.

        A fair reading of the record demonstrates that Allison’s sentence, including

restitution, was pronounced in his presence and that he was provided an opportunity to

allocute at the October 8, 2019 hearing held in his presence. See TEX. CODE CRIM. PROC.

ANN. art. 42.03, § 1(a) (“Except as provided in Article 42.14, sentence shall be pronounced


Allison v. State                                                                     Page 4
in the defendant’s presence.”); Ex parte Madding, 70 S.W.3d 131, 135 (Tex. Crim. App.

2002) (noting that oral pronouncement of sentence in the presence of the defendant is

necessary because “the imposition of sentence is the crucial moment when all of the

parties are physically present at the sentencing hearing and able to hear and respond to

the imposition of sentence”); see also Hodge v. State, No. 10-19-00415-CR, 2022 Tex. App.

LEXIS 1280, at **9-10 (Tex. App.—Waco Feb. 23, 2022, no pet.) (mem. op., not designated

for publication) (failing to find error where the defendant’s sentence was not initially

pronounced in his presence, but after the appeal was abated to the trial court, the

defendant’s sentence was pronounced in his presence); Pickle v. State, No. 07-15-00021-

CR, 2015 Tex. App. LEXIS 6149, at **4-5 (Tex. App.—Amarillo June 17, 2015, no pet.)

(mem. op., not designated for publication). As such, we disagree with the dissent that

there is even arguable reversible error in this record. Thus, we see no need to abate and

remand for the appointment of a third lawyer to review this frivolous appeal.

                              Nonreversible Error Detected

        Despite finding no reversible error in this record, appointed counsel has presented

several nonreversible errors that we recognize as Category 2 nonreversible errors that are

unpreserved, but not subject to procedural default. See London v. State, 490 S.W.3d 503,

507 (Tex. Crim. App. 2016); Johnson v. State, 423 S.W.3d 385, 390-91 (Tex. Crim. App. 2014);

see also Cummins, ___ S.W.3d ___, 2022 Tex. App. LEXIS ___, at *___.




Allison v. State                                                                      Page 5
        In his matter, appointed counsel asserts that the judgment and bill of costs should

be modified to delete the $20 “SHERIFF[‘]S BAILIFF FEE” and the $34 DNA fee.

Additionally, counsel challenges the time-payment fee. Finally, counsel contends that

the judgment should reflect that appellant was convicted under section 85.389(a) of the

Texas Natural Resources Code, rather than simply, “85.389(a),” as stated in the judgment.

        First, regarding the $20 “SHERIFF[’]S BAILIFF FEE,” we note that there is no basis

for the imposition of this cost. Article 102.011 of the Code of Criminal Procedure sets

forth fees for various services performed by peace officers. See TEX. CODE CRIM. PROC.

ANN. art. 102.011. None of these provisions authorize a fee for the services of a bailiff. Id.

Further, we are not aware of any other statutory provision allowing for the imposition of

a sheriff’s bailiff fee. Accordingly, we modify the judgment in trial court cause number

18-113-CR to delete the $20 “SHERIFF[‘]S BAILIFF FEE.” See Hurlburt v. State, 506 S.W.3d

199, 204 (Tex. App.—Waco 2016, no pet.) (deleting an extradition fee because there was

no statutory authorization for the fee and reducing the jury reimbursement fee to

correspond with the amount authorized by statute); see also TEX. R. APP. P. 43.2(b).

        Next, we address the $34 DNA fee. The bill of costs shows the imposition of $34

in court costs associated with “DNA CONVICTION.” Because the trial court signed the

judgment of conviction on October 8, 2019, we must look at a prior version of article

102.020 of the Code of Criminal Procedure to assess this complaint. The version of article

102.020(a) of the Code of Criminal Procedure in effect at the time of appellant’s conviction


Allison v. State                                                                        Page 6
provided that: “A person shall pay as a cost of court . . . $34 on placement of the person

on community supervision, including deferred community supervision, if the person is

required to submit a DNA sample under Article 42A.352.” See Act of June 14, 2019, 86th

Leg., R.S., ch. 1285, § 3, 2019 Tex. Gen. Laws 1285 (formerly TEX. CODE CRIM. PROC. ANN.

art. 102.020(a)). In this case, appellant was not placed on community supervision. As

such, the imposition of this fee was not authorized.          Accordingly, we modify the

judgment in trial court cause number 18-113-CR to delete the $34 fee associated with

“DNA CONVICTION.” See Hurlburt, 506 S.W.3d at 204; see also TEX. R. APP. P. 43.2(b);

Pfeiffer, 363 S.W.3d at 599; French, 830 S.W.2d at 609.

        Regarding appellant’s challenge to the time-payment fee, we note that the bill of

costs lists a number of costs that amounted to $343 in court costs, which is the amount

reflected in the judgment. The time-payment fee is listed on the bill of costs, but it is

listed below the calculation of the $343 of imposed court costs. In other words, the time-

payment fee was not assessed in the judgment in this case. Therefore, we need not adjust

the judgment to delete the time-payment fee, as it was not imposed in the first place. See

Dulin v. State, 620 S.W.3d 129, 133 (Tex. Crim. App. 2021) (holding that the pendency of

an appeal stops the clock for the purposes of the time-payment fee).

        In his final complaint, appellant contends that the judgment does not correctly

reflect the operative statute for the offense. With regard to the statute for this offense, the

judgment merely states, “85.389(a).” We agree with appellant that this is insufficient. It


Allison v. State                                                                         Page 7
is clear from the record, as a whole, that the operative statute for this offense is section

85.389(a) of the Texas Natural Resources Code, and the judgment should reflect as such.

See Hurlburt, 506 S.W.3d at 204; see also TEX. R. APP. P. 43.2(b).

        Therefore, based on the foregoing, we modify the trial court’s judgment to reflect

that appellant was convicted under section 85.389(a) of the Texas Natural Resources

Code, and we modify the judgment to delete the $20 “SHERIFF[’]S BAILIFF FEE” and

the $34 fee associated with “DNA CONVICTION.” We affirm the trial court’s judgment

as modified. 1




                                                           MATT JOHNSON
                                                           Justice



Before Chief Justice Gray
       Justice Johnson, and
       Justice Smith
(Chief Justice Gray dissenting)
Affirmed as modified
Opinion delivered and filed October 5, 2022
Publish
[CR25]



        1 Based on article 102.073 of the Code of Criminal Procedure and our decision in Hurlburt v. State,
we reject counsel’s assertion that this case needs to be abated and remanded for the trial court to enter
separate judgments for each count so that he can challenge court costs. See TEX. CODE CRIM. PROC. ANN.
art. 102.073 (providing that, in a single criminal action in which a defendant is convicted of two or more
offenses or of multiple counts of the same offense, the court may assess court costs or fees only once against
the defendant); see also Hurlburt v. State, 506 S.W.3d 199, 203 (Tex. App.—Waco 2016, no pet.) (“Thus, we
presume that the Legislature, in using the phrase, ‘in a single criminal action’ in article 102.073(a), meant
the phrase to be interpreted as ‘allegations and evidence of more than one offense . . . [which] are presented
in a single trial or plea proceedings,’ as stated in Pharr.”).

Allison v. State                                                                                       Page 8